UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAVOHNNA BRISCO,

                              Plaintiff,                           ORDER

                  -against-                                  18 Civ. 11650 (PGG)
BREADROLL, LLC, et al.,

                              Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               On January 14, 2020, defense counsel moved to withdraw as counsel for

defendant Elshamma McNeal. (Dkt. No. 53, 54) By Order dated January 21, 2020 (Dkt. No.

56), the Court scheduled a conference to address that application on January 23, 2020. By letter

dated January 22, 2020 (Dkt. No. 57), Defendants have sought an adjournment, and Plaintiff

consents to that request. Accordingly, the January 23, 2020 conference is adjourned to

February 13, 2020 at 10:45 a.m. in Courtroom 705 of the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York.

               Mr. McNeal must personally appear at the conference. Defense counsel is

directed to supply Mr. McNeal with a copy of this Order.

               The Court will address any other outstanding matters – including Defendants’

request for an extension of the fact discovery deadline (Dkt. No. 55) – at the February 13, 2020

conference. Accordingly, the February 6, 2020 status conference, which was scheduled in

December 2019 (Dkt. No. 51), is adjourned sine die.
            The Clerk of Court is directed to terminate Dkt. No. 57.

Dated: New York, New York
       January 22, 2020




                                             2
